Dismissed and Memorandum Opinion filed April 9, 2009







Dismissed
and Memorandum Opinion filed April 9, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00993-CR
____________
 
JESSE NAVA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Criminal
Court at Law No. 2
Harris County, Texas
Trial Court Cause No.
1515688
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to driving while intoxicated.  On October 22, 2008,
the trial court sentenced appellant to confinement for three days in the Harris
County Jail and assessed a fine of $500.  Appellant filed a notice of appeal on
October 22, 2008.  
On
February 26, 2009, this court ordered a hearing to determine whether appellant
was entitled to proceed without the payment of costs.  On March 6, 2009, the
trial court conducted the hearing, and the record of the hearing was filed in
this court on March 27, 2009.




At the
hearing, appellant confirmed he wished to withdraw his appeal.  Appellant has
not filed a written motion to withdraw the appeal or a written motion to
dismiss the appeal.  See Tex. R.
App. P. 42.2(a).  However, based upon the testimony at the hearing that
appellant does not want to continue his appeal, we conclude that good cause
exists to suspend the operation of Rule 42.2(a) in this case.  See Tex. R. App. P. 2.
Accordingly,
we dismiss the appeal. 
PER CURIAM
 
Panel consists of Justices Seymore,
Brown, and Sullivan.
Do Not Publish C Tex.
R. App. P. 47.2(b).